Case 4:21-cr-00122-MWB Document10 Filed 04/28/21 Page 1 of 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
Vv. : Crim. No. 4: 21-CR-122

MAURICE WHYTE : (J. BRANN)
Defendant :
FILED ELECTRONICALLY

ORDER

NOW THIS IE sag of April, 2021, upon motion of the government, and it
appearing to the Court that DEFENDANT MAURICE WHYTE is presently in
custody at the Centre County Prison and the arrest warrant in this case has been
lodged as a detainer with the Warden at that prison, that this case may be partially
unsealed as to DEFENDANT WHYTE.

ITIS ORDERED, ADJUDED AND DECREED, that the Court’s April 23, 2021,
Order to Seal is hereby partially rescinded and the Clerk may unseal the above

defendant in the captioned matter.

Whit L0

WILLIAM I, ARBUCKLE
United States Magistrate Court Judge
